                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DOROTHY SORRELL,

                 Plaintiff,

         v.                                            Case No. 3:19-cv-00483-JPG-MAB

 MICHAEL STOCK, M.D.,

                 Defendant.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        Plaintiff Dorothy Sorrell has filed a motion to remand this case back to state court. (ECF

No. 7.) The defendant has consented. (ECF No. 16.) For that reason, the Court GRANTS the

plaintiff’s motion and REMANDS this case in its entirety to the Circuit Court of the Twentieth

Judicial Circuit in St. Clair County, Illinois.

IT IS SO ORDERED.

DATED: JUNE 20, 2019
                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE
